Supreme Court of Florida
                                   ____________

                                  No. SC17-1765
                                  ____________

                           MARK ALLEN GERALDS,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [February 28, 2018]

PER CURIAM.

      We have for review Mark Allen Geralds’ appeal of the circuit court’s order

denying Geralds’ motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Geralds’ motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.), cert.

denied, 138 S. Ct. 513 (2017), Geralds responded to this Court’s order to show

cause arguing why Hitchcock should not be dispositive in this case.
      After reviewing Geralds’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Geralds is not entitled to relief.

Geralds was sentenced to death following a jury’s unanimous recommendation for

death. Geralds v. State, 674 So. 2d 96, 98 (Fla. 1996). Geralds’ sentence of death

became final in 1996. Geralds v. Florida, 519 U.S. 891 (1996). Thus, Hurst does

not apply retroactively to Geralds’ sentence of death. See Hitchcock, 226 So. 3d at

217. Accordingly, we affirm the denial of Geralds’ motion.

      The Court having carefully considered all arguments raised by Geralds, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Bay County,
     Brantley S. Clark, Jr., Judge - Case No. 031989CF000495XXAXMX

Linda McDermott of McClain & McDermott, P.A., Estero, Florida,

      for Appellant

                                         -2-
Pamela Jo Bondi, Attorney General, and Lisa A. Hopkins, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                     -3-